Title: To James Madison from Robert S. Bickley, 18 May 1810
From: Bickley, Robert S.
To: Madison, James


Sir
Union Hotel, George Town 18th May 1810
The communication made to you yesterday by Mr. Granger appears to me very extraordinary, After the explinations that took place between that Gentn & Myself. As to the title, permit me to remark that the only possible difficulty arose in Mr. Blodget’s not recording the Deed for two lots he purchased from Mr. Burns in the usual time required by the law of the State, but this difficulty is now done away by the return of Mr. Van Ness & his Lady who are willing to make a conveyance at any moment they may be required, in my Note to you Sir on the 8th. inst: I stated that I would take for the Hotel & Lots attached to it, the Sum of ten thousand Dolls. it could not be supposed that I ment to convey any property but that in which the title was completely vested in me, Mr. Granger now makes a difficulty respecting a lot No 14 which does not belong to me or ever did & this I stated to him expressly, Altho’ the lots attached to the building in the Decree of the Court are more than ever can be wanted by the United States I was induced to include them in my offer in order to Close a most unfortunate & ruinous concern, that originally originated with the Commissioners appointed by the Government. It is not possible there ever can be a more complete title & this Mr. Granger is very sensible of, but why he should make these difficulties I am at a loss to Know, unless it is done with a view to prevent a purchase which I am bold to say is the best ever Offered to the United States.
I have at the solicitation of several Members of Congress made this Offer & have attended here eight or ten days for an Answer, after going thro’ an examination of all the papers relative to the title & satisfied Mr. Granger, I am now told that unless lot No 14 is purchased by me & given to the United States, that the purchase cannot be made, this is the most extraordinary proceeding I ever heard. It rests with you Sir to determine, which I pray you to do as soon as possible, as I am only waiting your answer. With the Highest respect for Yourself I am Yr obedt Servt.
Robt. S. Bickley
